           Case 1:21-cv-03797-LTS Document 5 Filed 08/17/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COOLERIDGE BELL BEY,
                            Plaintiff,
                      -against-                                  1:21-CV-3797 (LTS)

SURROGATE’S COURT, NEW YORK, NEW                               ORDER OF DISMISSAL
YORK, et al.,
                            Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff Cooleridge Bell Bey, who appears pro se, filed this action in which he sues:

(1) the New York State Surrogate’s Court, New York County; (2) Savoy Park/Pro Folio, LLC

Apartments Management; (3) Donna L. Denton, Esq., of Gutman, Mintz Baker & Sonnenfedt;

and (4) the United States District Court for the Southern District of New York. He seeks

unspecified relief.

       By order dated July 29, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”). For the reasons set forth below, the Court

dismisses this action as frivolous.

                                      STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B); Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise
           Case 1:21-cv-03797-LTS Document 5 Filed 08/17/21 Page 2 of 4




the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                          BACKGROUND

       Plaintiff alleges the following:

       This Quasi Courts And ADMINISTRATORS So-Called JUDGES and Clerks
       have a Constitutional psychological inferiority complex Avoidance To operate
       Law It’s open for quite some years of numerous complaints towards The
       management team/and Owner’s SAVOY PARK Corp. and Legal Development
       about Shoddy work; neglect of repairs etc. And numerous affidavit of truth to the
       Federal courts or quasi-court as it has been proven. To No prevail no dates to be
       heard and Adjudicated. All constitutional treaties have been violated; Not argued
       . . . back by numerous complaints and proofs of affidavits sent by certified mail
       and walked in papers handed in an accepted by various Clerks. So being and Part
       of the Moorish National Republican form of Government. . . . A Republican form
       of Government does Not include a Military Dictatorship. Article I section 8
       subsections 5: prove Indicative to act on: which I stand for and by. moved to an
       available apartment in the development; which is vacant like so many are, with
       repairs. Which is essentially needed to Live life with functional Appliances and
       up-to-date amenities. Which Cooleridge Bell Bey and uncle (Deceased) FRED
       JOHNSON yearned. Unfortunately waited until his Untimely death to see no
       paradise in this form Living conditions. . . .

(ECF 1, at 1.)

       Plaintiff also alleges:

       This New particular apartment has been Neglected and 60-61 with 142 Street
       apartment 5J New York, New York [10037] abandoned since January 2021; used
       at times by Maintenance wokers as a hang-out or Café/Cafeteria while eating their


                                                   2
              Case 1:21-cv-03797-LTS Document 5 Filed 08/17/21 Page 3 of 4




        lunch during lunchtime or other work hours too entertainment. The Tenant moved
        out by way of Mid size truck on and about Wednesday about 4pm. Several times I
        walked in turn the knob and sat down and relaxed and even cleaned-up. Left
        behind trash. At Times admire the work that was Administered. And to know my
        uncle had his apartment for over thirty years. An Appropriate overhaul hasn’t been
        high on their (SAVOY) agenda. Just refurbish fridge stove air conditioner etc. So
        I made it my business every so often in Turning the knob it’s been open. So by
        entering this place of peace And serenity With great fixtures my mind and body
        begins to Accept the serenity aura of change. . . .

(Id. at 1-2.)

        And in the “closing” portion of his complaint, Plaintiff states:

        I[’m] not going to give up the fight for Justice; and so many Americans sold their
        souls for a ransom fee. The cowards that they are falling for this government
        when it plainly stated The UNITED STATES OF AMERICA aka USA is a
        CORPORATION. It s hasn’t been a Government since 1861 when the government
        went out to lunch “CINE DIE” and returned Ten years later 10 yrs with 1871 the
        Secret Act Bard CORPORATION.

(Id. at 4.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

475, Plaintiff’s factual allegations present no basis for a legally viable claim. See Denton, 504

U.S. at 33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend his complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses this action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                           CONCLUSION

        The Court dismisses this action as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i).



                                                  3
          Case 1:21-cv-03797-LTS Document 5 Filed 08/17/21 Page 4 of 4




       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   August 17, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                 4
